             Case 1:20-cv-06818-LLS Document 7 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD LEE BATES, JR.,

                                  Petitioner,
                                                                   20-CV-6818 (LLS)
                      -against-
                                                                  CIVIL JUDGMENT
NEW YORK PAROLE, et al.,

                                  Respondents.

          Pursuant to the order issued January 28, 2021, dismissing the petition,

          IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice to Petitioner’s refiling it within 60 days of the date of this judgement.

          IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner at: 7237 S. 87th East Pl., Apt. 106, Tulsa, Oklahoma 74133, and note service on the

docket.

SO ORDERED.

Dated:      January 28, 2021
            New York, New York

                                                               LOUIS L. STANTON
                                                                    U.S.D.J.
